Title: From Thomas Jefferson to Thomas Pinckney, 14 June 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Sir
Philadelphia June 14. 1792.

The U.S. being now about to establish a Mint, it becomes necessary to ask your assistance in procuring persons to carry on some parts of it, and to enable you to give it, you must be apprised of some facts.
Congress, some time ago, authorised the President to take measures for procuring some artists from any place where they were to be had. It was known that a Mr. Drost, a Swiss, had made an improvement in the method of coining and some specimens of his coinage were exhibited here, which were superior to any thing we had ever seen. Mr. Short was therefore authorised to engage Drost to come over, to erect the proper machinery and instruct persons to go on with the coinage; and as he supposed this would require but about a year, we agreed to give him a thousand Louis a year, and his expences. The agreement was made, two coining mills, or screws, were ordered by  him; but in the end he declined coming. We have reason to believe he was drawn off by the English East India company, and that he is now at work for them in England.—Mr. Bolton had also made a proposition to coin for us in England, which was declined.—Since this the act has been passed for establishing our mint, which authorises, among other things, the employment of an Assayer at 1500. D. a year, a chief coiner at the same, and an engraver at 1200. D. but it admits of the employment of one person both as Engraver and chief coiner; this we expect may be done, as we presume that any engraver, who has been used to work for a coinage must be well enough acquainted with all the operations of coinage to direct them; and it is an economy worth attention, if we can have the services performed by one officer instead of two; in which case it is proposed to give him the salary of the Chiefcoiner, that is to say 1500. Dollars a year. I am therefore to request that you will endeavor, on your arrival in Europe to engage and send us an Assayer, of approved skill, and of well attested integrity, and a Chief-coiner and Engraver, in one person, if possible, acquainted with all the improvements in coining, and particularly those of Drost and Boulton. Their salaries may commence from the day of their sailing for America. If Drost be in England, I think he will feel himself under some obligation to aid you in procuring persons. How far Boulton will do it seems uncertain. You will doubtless make what use you can of the good dispositions of either of these or of any other person. Should you find it impracticable to procure an Engraver capable of performing the functions of Chief coiner also, we must be content that you engage separate characters. Let these persons bring with them all the implements necessary for the carrying on the business, except such as you shall think too bulky and easily made here. It would be proper therefore that they should consult you as to the necessary implements and their prices that they may act under your controul. The method of your paying for these implements and making reasonable advances to the workmen shall be the subject of another letter, after the President shall have decided thereon. It should be a part of the agreement of these people that they will faithfully instruct all persons in their art, whom we shall put under them for that purpose. Your contract with them may be made for any term not exceeding four years. I have the honour to be with great & sincere esteem Dear Sir your most obedt. & most humble servt

Th: Jefferson


P.S. Should you not be able to procure persons of eminent qualifications for their business in England, it will be proper to open a correspondence with Mr. Morris on the subject and see whether he cannot  get such from France. Next to the obtaining the ablest artists, a very important circumstance is to send them to us as soon as possible.

